Exhibit 10.1

 

TEAMING AGREEMENT

 

This Agreement, effective as of the 23rd day of March, 2009 (the “Effective
Date”), is entered into by and between Force Protection Industries, Inc., a
Nevada corporation (“FPII”), having a principal place of business at 9801
Highway 78, Building 1, Ladson, South Carolina 29456, a wholly owned subsidiary
of Force Protection, Inc. (“Force Protection”) and Spartan Motors Chassis, Inc.,
a Michigan corporation (“SMC”), having a principal place of business at 1000
Reynolds Road, Charlotte, Michigan 48813, a wholly owned subsidiary of Spartan
Motors, Inc. (collectively, the “Parties”).

 

WHEREAS, FPII, is the designer, manufacturer and prime contractor with regard to
Cougar-class vehicles (including a number of variants and configurations)
(“Vehicles”) purchased by the United States Department of Defense (“USDoD”) and
other end users;

 

WHEREAS, FPII desires to ensure, among other things, the superior survivability
attributes of, and configuration control over any changes to, the Vehicles;

 

WHEREAS, Force Protection and SMC entered into a confidentiality agreement,
dated July 1, 2005 (“Confidentiality Agreement”);

 

WHEREAS, FPII and SMC entered into a term sheet dated July 17, 2007 (“Term
Sheet”);

 

WHEREAS, SMC is a subcontractor to FPII, pursuant to which SMC provides
significant automotive integration capabilities and services to FPII related to
the production of the Vehicles;

 

WHEREAS, FPII’s domestic customer of the vehicles, the USDoD desires to
maintain, service and support the Vehicles, including but not limited TACOM,
MARCORPSYSCOM, DLA, DIB or any other US government agency supporting the
Vehicles, but specifically excluding any other foreign customers of the Vehicles
(the “Customer”);

 

WHEREAS, the Parties desire to supply Customer with the Vehicle automotive parts
which have been specifically designed, developed, modified, configured, adapted
or reconfigured for the Vehicles that are identified in Exhibit A, which is
attached hereto and incorporated by reference (the “Spare Parts”);

 

WHEREAS, the Parties desire to work together in a “contractor team arrangement”
as that term is defined in FAR 9.601(2) to submit proposals to Customer for
Spare Parts to (collectively “Proposals”);

 

WHEREAS, the Parties desire to combine their respective complementary and non
competitive experience, skills, facilities and capabilities in order to compete
effectively to obtain and perform future military contracts for the supply of
Spare Parts for Vehicles to provide Customers with the best combination of
performance, cost and delivery in obtaining contracts for the Proposals
(collectively “Contracts”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Parties recognize the criticality of supporting the Customer in
maintaining, servicing and supporting the fielded Vehicles;

 

WHEREAS, FPII recognizes the SMC capabilities related to supporting the Vehicles
and meeting the customer’s requirements to service, maintain and support the
fielded Vehicles;

 

WHEREAS, the Parties recognize that FPII is the design authority related to the
Vehicles;

 

WHEREAS, the parties desire to resolve all outstanding issues and to work
collaboratively to ensure that both FPII, on behalf of Itself and its parent,
affiliates and subsidiaries, and SMC, on behalf of itself and its parent,
affiliates and subsidiaries, are focused on exceeding the Customer’s
expectations with regard to supplying Spare Parts to service, maintain and
sustain the Vehicles;

 

WHEREAS, the Parties seek to set out certain principles to establish subsequent
parameters for agreements to exceed the Customers’ requirements for the
Vehicles; and

 

WHEREAS, the Parties agree that other vehicles may be included under the
provisions of this Agreement by the mutual written consent of both of the
parties hereto.

 

NOW, THEREFORE, based on the foregoing premises, for valuable consideration
derived under this Agreement and for other good and valuable considerations
acknowledged here, the Parties agree as follows:

 

1                                          The Whereas Clauses are incorporated
by reference.

 

2                                          Intellectual Property Rights.

 

(a)                                  FPII and SMC each agree that the Vehicles
are comprised of parts, subsystems and systems representing proprietary
protectable intellectual property, along with all improvements, upgrades,
substitutions, and enhancements thereto. In addition to the intellectual
property rights owned and retained by the individual component manufacturers, in
some cases, additional intellectual property is owned by Force Protection; in
some cases, additional intellectual property is owned by Spartan; in other
cases, additional intellectual property was jointly developed and owned by the
Parties in order to timely complete the urgent project.

 

(b)                                 Conditioned upon terms that are compliant
with all laws and regulation, the Parties have worked collaboratively to
identify the universe of applicable Spare Parts and have determined both any
legal restrictions on the safe of such parts and the identification of the Party
best suited to sell such spare parts to resellers, distributors, and the
government with a goal of sharing potential spare parts business, consistent
with the Parties’ capabilities, areas of expertise, and ownership of
intellectual property.

 

(c)                                  SMC hereby grants to FPII for the term an
exclusive, royalty-free license of SMC’s intellectual property interests, if
any, related to the Vehicles or the Spare Parts in accordance with this
Agreement. FPII hereby grants to SMC for the term an exclusive,

 

2

--------------------------------------------------------------------------------


 

royalty-free license of FPII’s intellectual property interests, if any, related
to the Spare Parts in accordance with this Agreement.

 

(d)                                 The Parties agree that Spartan has unique
capabilities with regard to the manufacture, assembly or sourcing of certain of
the Spare Parts. Spartan agrees that it will not independently sell certain
identified Spare Parts or any assembled subsystem or system comprised thereof,
to any third party including any agency, division or department of the USDoD or
any contractor thereof, related to the Vehicles, provided however that such
restriction complies with all laws, rules and regulations as described in
paragraph (g).

 

(e)                                  FPII agrees that it shall utilize SMC for
the sale of the Spare Parts, or any assembled subsystem or system comprised
thereof, to the Customer or any contractor thereof, related to the Vehicles as
identified in Exhibit A. All FPII sales for Spare Parts shall be exclusively
sourced through SMC under the terms of this Agreement, regardless of whether the
Spare Parts are to be sourced for Vehicle retrofits, upgrades, spares,
replacement parts, re-set, or remanufacture.

 

(f)                                    FPII and SMC agree that neither party has
any intellectual property rights in commercial off the shelf items as defined in
the FAR (provided that such item has an existing manufacturer catalog part
number) for the Vehicles, that such items are not subject to this Agreement, and
that each party is free to sell such items to anyone at anytime. (g) Any
restriction on FPII’s or SMC’s ability to sell Spare Parts must be consistent
with statutory and regulatory prohibitions on restricting spare part sales by a
subcontractor. Any such restriction must be compliant with all laws, rules, and
regulations, to include antitrust laws and regulations. In addition, the party
acting as prime contractor may not restrict the direct sale of unaltered COTS
items from the party acting as subcontractor to any customer.

 

3                                          Proposals.

 

(a)                                  The parties agree to cooperate to properly
and timely respond to all requests from the Customer for quotes, proposals or
information with regard to the Spare Parts.

 

(b)                                 FPII recognizes that SMC has superior
capability in responding to Customer requests for quotes, proposals and
information with regard to acquiring Spare Parts. SMC shall use its best efforts
to assist, support and provide information to FPII to ensure timely, fulsome and
compliant proposals, information or quotes to the Customer with regard to the
Spare Parts.

 

(c)                                  From March the Effective Date and
thereafter, all inquiries, orders or requests regarding Spare Parts shall be
directed to, and responded to, by FPII regardless of the method of inquiry,
order or request and regardless of the party receiving the inquiry, order or
request.

 

(d)                                 Except as otherwise set forth in Exhibit A,
during the term of this Agreement, as between SMC and FPII, FPII shall act as
prime contractor for all activities regarding the

 

3

--------------------------------------------------------------------------------


 

Spare Parts, and SMC shall act as a subcontractor for the performance of the
requirements related to the Spare Parts on an exclusive basis. FPII shall be the
primary point of contact with the Customer and will prepare all responses or
proposals, integrate the data and material provided by SMC, and submit any
quote, proposal or information to the Customer. FPII will make the final
determination of the form and content of any response to the Customer and will
make reasonable efforts to ensure SMC’s data is adequately portrayed and
identified. FPII will afford SMC the opportunity to review, prior to proposal,
response, quote or information submission, that portion to be performed by SMC.
The Parties each agree to bear their respective proposal-related costs and
expenses at no cost to the other. The Parties shall undertake reasonable efforts
to negotiate in good faith and execute a mutually agreeable fixed price
subcontract or purchase order for the Spare Parts with terms and conditions
consistent with the respective Contract.

 

4                                          Records.  The parties agree to keep
records having a detail generally equivalent to that maintained by the party for
confidential information owned by that party. The parties further agree to make
such records available to other party upon reasonable request and the requesting
party shall have the right to examine such records during reasonable business
hours for the purpose of determining a receiving party’s compliance with the
terms of this Agreement.

 

5                                          Confidentiality.  Unless specifically
provided for herein, the terms of the Confidentiality Agreement are incorporated
herein by reference.

 

6                                          General.  This Agreement shall be
interpreted and construed in accordance with the laws of the State of South
Carolina. This written instrument shall constitute the entire Agreement between
the parties hereto with respect to the subject matter hereof, and all other
prior agreements, covenants, promises and conditions, oral or written, between
these parties are incorporated herein or superseded in their entirety by this
Agreement and shall not be varied, amended, or supplemented except by a writing
of subsequent or even data executed by both parties.

 

7                                          Authorizations.  It is understood and
agreed by the parties that this Agreement is permanently subject to the
rules prevailing in both the U.S.A. and foreign countries regarding the transfer
of technology and supplies in the armament field and relevant authorizations
from the cognizant Government Authorities, including but not limited to export
licenses to be issued by the respective authorities of such Governments.

 

8                                          Binding Agreement.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

9                                          Representations.    Each party
represents that it will comply with all applicable export and import laws and
regulations during performance of this Agreement, including but not limited to,
the U.S. Arms Export Control Act, as amended (22 U.S.C. §§ 2751-2799), the
International Traffic in Arms Regulations, as amended (22 C.F.R. Part 120 et
seq.), the Export Administration Act, as amended, (50 U.S.C. §§ 2401-2420), and
the U.S. Export Administration Regulations, as amended (15 C.F.R. § 730 et
seq.). The Parties shall not export, disclose, furnish or otherwise provide any
article, technical data, technology, defense service, or technical assistance of
the

 

4

--------------------------------------------------------------------------------


 

other Party to any foreign person or entity, whether within the U.S. or abroad,
without obtaining, in advance, (a) appropriate U.S. government export
authorization, and (b) written approval from the Disclosing Party.

 

10                                    The parties agree that the violation of
any of the provisions of this Agreement will cause irreparable loss and harm
which cannot be reasonably or adequately compensated by damages in an action at
law, and, accordingly, the aggrieved party will be entitled to seek injunctive
and other equitable relief to enforce the provisions of this agreement and to
prevent or cure any breach or threatened breach thereof; but no action for any
such relief shall be deemed to be a waiver of right to bring an action for
damages. The parties further agree that it will not be a defense to any request
for such relief that an adequate remedy at law exists.

 

11                                    Either Party may unilaterally terminate
this Agreement if the other Party becomes suspended, debarred or otherwise
deemed not presently responsible. This Agreement will terminate in the event of
liquidation, bankruptcy, reorganization, dissolution or insolvency of either
Party resulting in the Parties inability to perform.

 

12                                    The Term Sheet is superseded by this
Agreement.

 

13                                    The term of this Agreement shall be ten
(10) years.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the day and year above provided.

 

Force Protection Industries, Inc.

 

 

By:

/s/ Michael Moody

 

Name: Michael Moody

 

Title: President and Chief Executive Officer

 

 

 

 

 

Spartan Motors Chassis, Inc.

 

 

 

 

 

By:

/s/ John E. Sztykiel

 

Name: John E. Sztykiel

 

Title: Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------